    Case 2:18-cr-00086-MLCF-JVM Document 51 Filed 01/03/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                         CRIMINAL ACTION


VERSUS                                           NO. 18-86


CARLOS ALBERTO ZELAYA ROJAS                      SECTION "F"




                                  ORDER

     IT IS ORDERED: that the government’s motion to strike third-

party petitions and issue final order of forfeiture, which is set

for hearing on January 9, 2019, will be heard on the papers.



                      New Orleans, Louisiana, January 3, 2019



                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE
